Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Casey on January 6th, 2022.
The application has been amended as follows:
(Currently Amended): A medical image diagnostic system comprising processing circuitry configured to: acquire a trained model generated by using, as learning data, (a) first time-series information indicating signal intensities in a first region of interest of a first patient generated on a basis of a first group of time-series images acquired by performing a first pre-scan on the first patient injected with a contrast agent in a first examination using the medical image diagnostic system, (b) timing information indicating timing of a transition from the first pre- scan to a first main scan in the first examination, and (c) information, based on image data obtained during the first main scan as opposed to the first pre-scan, indicating appropriateness of the timing; and determine, in a second examination different from the first examination, appropriate timing of a transition from a second pre-scan to a second main scan by inputting, to the trained model, second time-series information indicating signal intensities in a second region of interest of a second patient generated on a basis of a second group of time-series images acquired by performing a second pre-scan on the second patient injected with a contrast agent in the second examination different from the first examination. 
18. (Currently Amended): A trained model generating method comprising: acquiring (a) first time-series information indicating signal intensities in a first region of interest of a first patient  as opposed to the first pre-scan, indicating appropriateness of the timing.  
19. (Currently Amended): A trained model generating method comprising: acquiring a trained model generated by using, as learning data, (a) first time-series information indicating signal intensities in a first region of interest of a first patient generated on a basis of a first group of time-series images acquired by performing a first pre-scan on the first patient injected with a contrast agent in a first examination using a medical image diagnostic system, (b) timing information indicating timing of a transition from the first pre- scan to a first main scan in the first examination, and (c) information, based on image data obtained during the first main scan as opposed to the first pre-scan, indicating appropriateness of the timing; and determining, in a second examination different from the first examination, appropriate timing of a transition from a second pre-scan to a second main scan by inputting, to the trained model, second time-series information indicating signal intensities in a second region of interest of a second patient generated on a basis of a second group of time-series images acquired by performing a second pre-scan on the second patient injected with a contrast agent in the second examination different from the first examination.

The following is an examiner’s statement of reasons for allowance: The Claims require the generation and use of a trained model to determine the appropriateness of a timing of a transition from a pre-scan to a main diagnostic scan. The trained model is generated using information from a previous scan and is trained using pre-scan information, timing information, and the appropriateness of the timing. The appropriateness of the timing is based on the resulting images of a diagnostic main scan. Such limitations are neither taught nor disclosed by the prior art or a combination of prior arts. Relevant prior art, such as previously relied upon Profio, discloses estimating and determining appropriate timings to transition from a pre-scan to a main scan but do so based on the pre-scan images and not solely on main diagnostic scan images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed December 20th, 2021, with respect to Claims 1-19 have been fully considered and are persuasive.  The rejections of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: See above Examiner's Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668